Order entered December 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00620-CV

                              CECILIA BERTAUD, Appellant

                                               V.

                             WOLNER INDUSTRIES, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02007-E

                                           ORDER
       On November 25, 2015, appellant filed both a pro se brief and a motion for an extension

of time to retain a lawyer. In a letter dated December 14, 2015, the Court informed appellant her

brief was deficient and instructed her to file, within ten days, an amended brief correcting the

deficiencies.

       We GRANT appellant’s motion for an extension of time to retain a lawyer. Appellant

shall notify this Court, by JANUARY 18, 2016, with the name, State Bar number, address,

phone number, and email address of new counsel. Appellant’s amended brief is now due

JANUARY 28, 2016.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE